Order filed October 15, 2015




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-15-00574-CV
                                    ____________

WESTVIEW DRIVE INVESTMENTS, LLC AND JACK YETIV, Appellants

                                        V.

      LANDMARK AMERICAN INSURANCE CO., KING-PHILLIPS
        INSURANCE AGENCY, INC. AKA INSURTRUST INSURANCE,
                AND GREGORY MCGEHEE, Appellees


                    On Appeal from the 269th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-47829

                                    ORDER

      Appellants’ brief was due September 16, 2015. No brief or motion for
extension of time has been filed.

      Unless appellants file a brief with this court on or before October 30, 2015,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).
PER CURIAM